


Exhibit 10.13

 

DOLLAR GENERAL CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made between Dollar General Corporation, a
Tennessee corporation (hereinafter, together with all Service Recipients unless
the context indicates otherwise, called the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company (hereinafter referred to as the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Amended and
Restated 2007 Stock Incentive Plan for Key Employees of Dollar General
Corporation and its Affiliates, as amended from time to time (the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement.

 

WHEREAS, the Company desires to grant the Grantee a restricted stock unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Restricted Stock Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

 

WHEREAS, the Compensation Committee (or a duly authorized subcommittee thereof)
of the Company’s Board appointed to administer the Plan (the “Committee”) has
determined that it would be to the advantage and in the best interest of the
Company and its shareholders to grant the Restricted Stock Unit Award provided
for herein to the Grantee, and has advised the Company thereof and instructed
the undersigned officer to issue said Award;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.                                      Grant of the Restricted Stock Unit. 
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the Grantee
the number of Restricted Stock Units set forth on Schedule A hereto. A
“Restricted Stock Unit” represents the right to receive one Share of Common
Stock upon satisfaction of the vesting and other conditions set forth in this
Agreement.  The Restricted Stock Units shall vest and become nonforfeitable in
accordance with Section 2 hereof.

 

2.                                      Vesting.

 

(a)    Vesting Date and Forfeiture.  The Restricted Stock Units shall become
vested and nonforfeitable in three equal installments on April 1 of the three
(3) fiscal years following the fiscal year in which the Grant Date occurs, as
set forth on Schedule A hereto (each such date, a “Vesting Date”), so long as
the Grantee continues to be an employee of the Company through each such Vesting
Date.  To the extent the application of this vesting schedule results in the
vesting of fractional shares, the fractional shares shall be combined and vest
on the earliest Vesting Date. If the Grantee’s employment with the Company
terminates prior to a Vesting Date and Section 2(b) does not apply or has not
applied, or to the extent Section 2(b) cannot apply, then any unvested
Restricted Stock Units at the date of such termination of employment shall be
automatically forfeited to the Company.

 

1

--------------------------------------------------------------------------------


 

(b)    Accelerated Vesting Events.  Notwithstanding the foregoing, to the extent
such Restricted Stock Units have not previously terminated, been forfeited or
become vested and nonforfeitable, (i) if the Grantee terminates his employment
with the Company due to the Grantee’s Retirement (as defined below), then that
one-third of the Restricted Stock Units that would have become vested and
nonforfeitable on the next immediately following Vesting Date if the Grantee had
remained employed through such date shall become vested and nonforfeitable upon
such Retirement, provided, however, that, if the Grantee retires on a Vesting
Date, no accelerated vesting shall occur but rather Grantee shall be entitled
only to the portion of the Restricted Stock Units that were scheduled to vest on
such Vesting Date; and (ii) in the event of the Grantee’s death or Disability
(as defined below) while employed with the Company, one hundred percent (100%)
of the Restricted Stock Units shall become vested and nonforfeitable upon such
death or Disability; and (iii) in the event of the Grantee’s Qualifying
Termination, one hundred percent (100%) of the Restricted Stock Units shall
become vested and nonforfeitable on the date of the Qualifying Termination.

 

(c)    Transfer and Reemployment.  For purposes of this Agreement, transfer of
employment among the Company and another Service Recipient shall not be
considered a termination or interruption of employment.  Upon reemployment
following a termination of employment for any reason, the Grantee shall have no
rights to any Restricted Stock Units previously forfeited and cancelled under
this Agreement.

 

(d)    Retirement.  For purposes of this Agreement, Retirement shall mean the
voluntary termination of Grantee’s employment with the Company on or after
(i) reaching the minimum age of sixty-two (62) and (ii) achieving five
(5) consecutive years of service; provided, however, that (i) the sum of the
Grantee’s age plus years of service (counting whole years only) must equal at
least seventy (70); (ii) there is no basis for the Company to terminate the
Grantee with  Cause at the time of Grantee’s voluntary termination; and
(iii) the termination also constitutes a “separation from service” within the
meaning of Section 409A of the Code.

 

(e)    Disability.  For the purposes of this Agreement, Disability shall have
the meaning set forth in Treas. Reg. Section 1.409A-3(i)(4).  A Grantee will be
deemed disabled if the Grantee is determined to be disabled under the Company’s
long term disability plan, provided that the definition of “disability” applied
under such plan complies with the requirements of Treas. Reg.
Section 1.409A-3(i)(4).

 

(f)    Cause.  For the purposes of this Agreement, Cause shall mean (i) “Cause”
as such term may be defined in any employment agreement between the Grantee and
the Company that is in effect at the time of termination of employment; or
(ii) if there is no such employment agreement in effect, “Cause” as such term
may be defined in any change-in-control agreement between the Grantee and the
Company that is in effect at the time of termination of employment; or (iii) if
there is no such employment or change-in-control agreement, with respect to a
Grantee: (A) any act of the Grantee involving fraud or dishonesty, or any
willful failure to perform reasonable duties assigned to the Grantee which
failure is not cured within 10 business days after receipt from the Company of
written notice of such failure; (B) any material breach by the Grantee of any
securities or other law or regulation or any Company policy governing trading or
dealing with stock, securities, investments or the like, or any inappropriate
disclosure or “tipping” relating to any stock, securities, investments or the
like; (C) other than as required by law, the carrying out by the Grantee of any
activity, or the Grantee making any public statement, which prejudices or
ridicules the good name and standing of the Company or its Affiliates or would
bring such persons into public contempt or ridicule; (D) attendance by the
Grantee at work in a state of intoxication or the Grantee otherwise

 

2

--------------------------------------------------------------------------------


 

being found in possession at the Grantee’s place of work of any prohibited drug
or substance, possession of which would amount to a criminal offense; (E) any
assault or other act of violence by the Grantee; or (F) the Grantee being
indicted for any crime constituting (I) any felony whatsoever or (II) any
misdemeanor that would preclude employment under the Company’s hiring policy.

 

(g)    Change in Control.  For purposes of this Agreement, a Change in Control
(as defined in the Plan) will be deemed to have occurred with respect to the
Grantee only if an event relating to the Change in Control constitutes a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company within the meaning of Treas.
Reg. Section 1.409A-3(i)(5).

 

(h)    Good Reason.  For purposes of this Agreement, Good Reason shall mean
(i) a material diminution in the Grantee’s base salary unless such action is in
connection with across-the-board base salary reductions affecting 100 percent of
employees at the same grade level; or (ii) a material diminution in the
Grantee’s authority, duties or responsibilities.  To qualify as a termination
due to Good Reason under this Agreement, the Grantee must have provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within thirty (30) days of the initial existence
of such grounds and must have given the Company at least thirty (30) days from
receipt of such notice to cure the condition constituting Good Reason.  Such
termination of employment must have become effective no later than one year
after the initial existence of the condition constituting Good Reason.

 

(i)    Qualifying Termination.  For purposes of this Agreement, Qualifying
Termination shall mean the Grantee’s employment with the Company is
involuntarily terminated by the Company other than with Cause or terminated by
the Grantee for Good Reason other than when Cause to terminate exists, in each
case provided (A) the termination of employment occurs within two years
following a Change in Control and (B) the termination of employment also
constitutes a “separation from service” within the meaning of Section 409A of
the Code.  In no event shall a Qualifying Termination include the Retirement,
death, Disability or any other termination not specifically covered by the
preceding sentence.

 

3.                                      Payment of Common Stock.

 

(a)    Payment and Delivery.  Shares of Common Stock corresponding to the number
of Restricted Stock Units that become vested and nonforfeitable in accordance
with Section 2 (“RSU Shares”) shall be paid to the Grantee, or, if deceased, the
Grantee’s estate, either through delivery of a share certificate or by providing
evidence of electronic delivery, and such RSU Shares shall be registered in the
name of the Grantee or, if deceased, the Grantee’s estate.  The RSU Shares shall
be paid on the Vesting Date unless vesting is accelerated under
Section 2(b) prior to such Vesting Date.  In the event vesting is accelerated
under Section 2(b), the RSU Shares shall be paid as follows (based on the first
to occur of Retirement, Qualifying Termination, death or Disability but only if
such accelerated payment timing results in payment before the applicable Vesting
Date):  (i) six (6) months and one (1) day following the date of termination of
employment due to Retirement or Qualifying Termination; or (ii) within ninety
(90) days following the date of the Grantee’s death or Disability.  If the
Grantee dies prior to payment under Section 3(a)(i), payment of the RSU Shares
shall occur upon the earlier of (A) ninety (90) days following the date of the
Grantee’s death, or (B) the payment time under Section 3(a)(i).

 

3

--------------------------------------------------------------------------------


 

(b)    Authorized Shares.  The RSU Shares may be either previously authorized
but unissued Shares or issued Shares, which have then been reacquired by the
Company. Such Shares shall be fully paid and nonassessable.

 

4.                                      No Dividend Equivalents.  The Grantee
shall have no right to dividend equivalents or dividends on the Restricted Stock
Units.

 

5.                                      Transferability.  Neither the Restricted
Stock Units prior to becoming vested pursuant to Section 2 nor any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Grantee or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

 

6.                                      No Guarantee of Employment.  Nothing in
this Agreement or in the Plan shall confer upon the Grantee any right to
continue in the employ of the Company or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved, to terminate
the employment of the Grantee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Grantee’s
employment agreement with the Company or offer letter provided by the Company to
the Grantee.

 

7.                                      Change in Capitalization; Change in
Control. If any event described in Section 8 or 9 of the Plan occurs, this
Agreement and the Restricted Stock Units shall be adjusted to the extent
required or permitted, as applicable, pursuant to Sections 8 and 9 of the Plan.

 

8.                                      Mandatory Tax Withholding.  Unless
otherwise determined by the Committee, at the time of payment of the RSU Shares,
the Company shall withhold from any RSU Shares deliverable in payment of the
Restricted Stock Units the number of RSU Shares having a value equal to the
minimum amount of income and employment taxes required to be withheld under
applicable laws and regulations, and pay the amount of such withholding taxes in
cash to the appropriate taxing authorities.  Unless otherwise determined by the
Committee, if vesting occurs prior to payment and applicable law requires the
payment of employment taxes at such time, then the Company shall withhold from
the Restricted Stock Units, the number of RSU Shares having a value equal to the
minimum amount of income and employment taxes required to be withheld under
applicable law and regulations, in a manner that complies with Section 409A of
the Code, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities.  With regard to withholding at the time of
payment (but not vesting), any fractional shares resulting from the payment of
the withholding amounts shall be liquidated and paid in cash to the U.S.
Treasury as additional federal income tax withholding for the Grantee.  With
regard to withholding at the time of vesting, only full shares (determined by
rounding down to the next full share) shall be liquidated and paid in cash to
the U.S. Treasury and any additional amounts due for tax withholding shall be
paid by the Grantee.  Grantee shall be responsible for any withholding taxes not
satisfied by means of such mandatory withholding and for all taxes in excess of
such withholding taxes that may be due upon vesting of the Restricted Stock
Units.

 

9.                                      Limitation on Obligations.  This
Restricted Stock Unit Award shall not be secured by any specific assets of the
Company, nor shall any assets of the Company be designated as

 

4

--------------------------------------------------------------------------------


 

attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement.  In addition, the Company shall not be liable to the Grantee for
damages relating to any delays in issuing the share certificates or electronic
delivery thereof to him (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance or registration of the
certificates or in the certificates themselves.

 

10.                               Securities Laws.  The Company may require the
Grantee to make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws.  The Restricted Stock Units and RSU Shares shall be
subject to all applicable laws, rules and regulations and to such approvals of
any governmental agencies as may be required.

 

11.                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of its Secretary or his or her designee, and any notice to be given to the
Grantee shall be addressed to him at the address given beneath his signature
hereto.  By a notice given pursuant to this Section 11, either party may
hereafter designate a different address for notices to be given to him.  Any
notice that is required to be given to the Grantee shall, if the Grantee is then
deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 11.  Any notice shall have been deemed duly
given when delivered by hand or courier or when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.

 

12.                               Governing Law.  The laws of the State of
Delaware shall govern the interpretation, validity and performance of the terms
of this Agreement regardless of the law that might be applied under principles
of conflicts of laws.

 

13.                               Section 409A of the Code.  The provisions of
Section 10(c) of the Plan are hereby incorporated by reference.  Notwithstanding
the foregoing, the Company shall not be liable to the Grantee in the event this
Agreement fails to be exempt from, or comply with, Section 409A of the Code.

 

14.                               Arbitration.  In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator.  Such arbitration process shall take place
within the Nashville, Tennessee metropolitan area.  The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning.  Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.  Each party shall bear its own legal fees
and expenses, unless otherwise determined by the arbitrator.

 

15.                               Clawback.  As a condition of receiving the
Restricted Stock Units, the Grantee acknowledges and agrees that the Grantee’s
rights, payments, and benefits with respect to the Restricted Stock Units shall
be subject to any reduction, cancellation, forfeiture or recoupment, in whole or
in part, upon the occurrence of certain specified events, as may be required by
any rule or regulation of the Securities and Exchange Commission or by any
applicable national exchange, or by any other applicable law, rule or
regulation.

 

5

--------------------------------------------------------------------------------


 

16.                               Applicability of Plan. The Restricted Stock
Units and the RSU Shares issued to the Grantee upon payment of the Restricted
Stock Units shall be subject to all terms and provisions of the Plan to the
extent applicable to restricted stock units and Shares.  In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.

 

17.                               Amendment and Termination. This Agreement may
be modified in any manner consistent with Section 10 of the Plan.

 

18.                               Administration. The Committee shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons.  No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Restricted
Stock Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

 

19.                               Rights as Shareholder.  The holder of a
Restricted Stock Unit Award shall not be, nor have any of the rights or
privileges of, a shareholder of the Company in respect of any RSU Shares
issuable upon the payment of a vested Restricted Stock Unit unless and until a
certificate or certificates representing such RSU Shares shall have been issued
by the Company to such holder or, if the Common Stock is listed on a national
securities exchange, a book entry representing such RSU Shares has been made by
the registrar of the Company.

 

20.                               Signature in Counterparts. This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

DOLLAR GENERAL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GRANTEE

 

 

 

Signature:

 

 

Print Name:

 

 

Employee ID:

 

 

 

 

HOME ADDRESS:

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule A to Restricted Stock Unit Award Agreement

 

Grant Date: [       ]

 

 

 

 

 

Number of Restricted Stock Units Awarded:

[       ]

 

Vesting Dates:

 

Percentage

 

Date

 

 

331/3

 

April 1, [insert year]

 

 

331/3

 

April 1, [insert year]

 

 

331/3

 

April 1, [insert year]

 

8

--------------------------------------------------------------------------------
